Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ amendments filed on 12/21/2020 have been entered. Claims 1, 10, 19 have been amended. No claims have been canceled.  No claims have been added. Claims 1-3, 5-8, 10-12, 14-17, 19-23 are still pending in this application, with claims 1, 10, and 19 being independent.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-8, 10-12, 14-17, 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the face portion" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the face portion" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the face portion" in line 14.  There is insufficient antecedent basis for this limitation in the claim.

Dependent claims 2-3, 5-8, 11-12, 14-17, 20-23 are rejected because of their respective dependencies.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 10, 19, 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando (US Pre-Grant Publication 20020101933 A1), in view of Yu et al. (“Yu”, US Pre-Grant Publication 20170053663 A1).

Regarding claim 1, Ando as modified by Yu discloses a method comprising: 
obtaining an adjustment instruction input by a user to a graphical user interface; 
adjusting, in the graphical user interface according to the adjustment instruction (Yu [0039] discloses adjustable controls to set different facial expressions in the animation model.), a position of a control point within each of a plurality of expression control areas in a first face model that is displayed in the graphical user interface from a first position to a second position (Ando (Figs. 6-7 [0057]) adds motion to graphics objects.  Ando [0061] changes positions of feature points (control points) to change facial expressions.  Examples of feature points include the corner of the eyes and corners of the mouth.  Ando (Fig. 7 [0060]) illustrates a face 
wherein the second face model represents a face that is a different face from a face represented by the first face model.  (Yu (Fig. 1 [0040]-[0041]) uses adjustable controls to define facial features of the actor’s facial model (110).  Once an animation model (108) is created, the animation model may be used to transfer a facial expression from the actor’s facial model (110) to a computer-generated representation of a computer-generated character (112).)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Ando’s image-data sending/receiving processing according to the traffic on a communication network with Yu’s system for transferring facial expressions from a subject to a computer-generated character because with Yu’s system, setting the same values for the same set of adjustable controls in each model generates a similar facial poses on the models (Abstract).

Ando discloses changing the first face model from a first expression to a second expression, each first face portion of a plurality of first face portions of the first face model corresponding to one or more of the plurality of expression control areas (Ando [0061] changes positions of the feature points to create many facial expressions.); 
during the adjusting, recording, for each of the first face portions, a movement trajectory from the first expression to the second expression in the first face model, the movement trajectory defined by the changes in positions of the control points in the graphical user interface for the face portion, and a correspondence between the first face portion and the movement trajectory (Ando (Figs. 6-7 [0057]-[0062]) records the difference between motion vectors to create an animated model.  Vectors are applied to vertices in the model.  Ando [0062] provides commands to adjust the model.  Ando [0061] changes positions of feature points (control points) to change facial expressions.  Examples of feature points include the corner of the eyes and corners of the mouth.  Ando (Fig. 7 [0060]) illustrates a face model illustrating feature points of the mouth and eyes.); and 
applying the movement trajectories to a second face model which is different than the first face model (Ando [0016] creates an artificial image from a natural image, and transmits the artificial image to a remote system (second face model).   Ando (Figs. 6-7 [0057]-[0062]) records the difference between motion vectors to create an animated model.  Vectors are applied to vertices in the model.) to adjust a plurality of second face portions in the second face model that respectively correspond to the plurality of first face portions, based on the movement trajectories and the correspondence between the first face portions and the movement trajectories. (Ando [0016] creates an artificial image from a natural image, and transmits the artificial image to a remote system (second face model).   Ando (Fig. 3 [0037]) transmits animation data (119), including movement data.  Ando [0041], [0044] receives the animation information and synthesizes the face of the character image.)

Regarding claim 10, Ando further teaches at least one memory configured to store computer program code (Ando [0084] stores program code on a storage medium.); and 
at least one processor configured to access the at least one memory. (Ando [0083] executes a program on a CPU.  Ando [0084] supplies the program code to the computer (CPU) from a storage medium.)

In light of the rejection of claim 1, the remaining limitations for the medium in claim 10 are similar and performed by the method in claim 1. Therefore, the remaining limitations in claim 10 are rejected for the same reason as claim 1.

Regarding claim 19, in light of the rejection in claim 10, the medium in claim 19 is similar and implemented with the apparatus in claim 10. Therefore, claim 19 is rejected for the same reason as claim 10.

Regarding claim 21, the claimed invention for claim 1 is shown to be met with explanations from Ando and Yu above.
Ando as modified by Yu further teaches the method of claim 1, wherein the adjustment instruction is input by adjusting a progress bar in the graphical user interface.  (Yu [0039] provides adjustable controls on a GUI that include a slider.  A slider adjustment provides a visual indication of progress.)

Regarding claim 22, in light of the rejection in claim 21, the apparatus in claim 22 is similar and performed by the method in claim 21. Therefore, claim 22 is rejected for the same reason as claim 21. 

Regarding claim 23, in light of the rejection in claim 21, the medium in claim 23 is similar and performed by the method in claim 21. Therefore, claim 23 is rejected for the same reason as claim 21.

Claims 2, 3, 6, 11, 12, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando (US Pre-Grant Publication 20020101933 A1), in view of Yu et al. (“Yu”, US Pre-Grant Publication 20170053663 A1), in view of Matthews et al. (“Matthews”, US Pre-Grant Publication 20140035929 A1).

Regarding claim 2, the claimed invention for claim 1 is shown to be met with explanations from Ando and Yu above.
Ando and Yu do not describe the method of claim 1, wherein the adjusting the plurality of second face portions comprises directly applying the movement trajectory to the corresponding second face portion based on the correspondence between the first face portion and the movement trajectory.
However, these features are well known in the art as taught by Matthews. For example, Matthews discloses the method of claim 1, wherein the adjusting the plurality of second face portions comprises directly applying the movement trajectory to the corresponding second face portion based on the correspondence between the first face portion and the movement trajectory.  (Matthews (Fig. 8 [0062]) illustrates mask sets (812), (814), (816) for an animated tortoise character.  The tortoise’s mask sets (812), (814), (816) correspond to the actor’s mask sets (806), (808), (810).  Matthews creates parallel frame sequences for the actor and the tortoise.  Plurality of second face portions are represented by masks (806), (808), and (810) representing emotion, speech, and eye-blink.  The movement trajectory is represented by the sequence of mask sets.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Ando’s image-data sending/receiving processing according to the traffic on a communication network, Yu’s system for transferring facial expressions from a subject to a computer-generated character with Matthews’ system for retargeting facial expressions to multiple characters because Matthews’ system creates a frame sequence of multiple sequential face states of an animated character (Fig. 8 [0062]).

Regarding claim 3, the claimed invention for claim 1 is shown to be met with explanations from Ando and Yu above.
Ando further teaches the method of claim 1, wherein the adjusting the plurality of first face portions comprises animating the first face portions to change from the first expression to the second face expression in the first face model (Ando [0057] adds motion to graphics objects (Figs. 6-7) using commands [0062].  Ando [0058] records the difference between motion vectors to create an 

Ando and Yu as modified by Matthews further teach the adjusting the plurality of second face portions comprises animating the second face portions to change according to the movement trajectories.  (Matthews (Fig. 8 [0062]) illustrates mask sets (812), (814), (816) for an animated tortoise character.  The tortoise’s mask sets (812), (814), (816) correspond to the actor’s mask sets (806), (808), (810).  Matthews creates parallel frame sequences for the actor and the tortoise.  Plurality of second face portions are represented by masks (806), (808), and (810) representing emotion, speech, and eye-blink.  The movement trajectory is represented by the sequence of mask sets.)

Regarding claim 6, the claimed invention for claim 1 is shown to be met with explanations from Ando and Yu above.
Ando and Yu as modified by Matthews further teach the method of claim 1, wherein the plurality of movement trajectories are each different movement trajectories.  (The published specification [0038] describes different movement trajectories as a composite trajectory comprising different face parts.)  (Matthews (Fig. 8 [0062]) uses a frame sequence (802) from an actor to produce sets of masks (806), (808), (810) that define a transition of a face expression.  Mask set (806) defines emotion, mask set (808) defines speech, and mask set (810) defines eye-blink.)

Regarding claim 11, in light of the rejection in claim 2, the apparatus in claim 11 is similar and performed by the method in claim 2. Therefore, claim 11 is rejected for the same reason as claim 2.

Regarding claim 12, in light of the rejection in claim 3, the apparatus in claim 12 is similar and performed by the method in claim 3. Therefore, claim 12 is rejected for the same reason as claim 3.

Regarding claim 15, in light of the rejection in claim 6, the apparatus in claim 15 is similar and performed by the method in claim 6. Therefore, claim 15 is rejected for the same reason as claim 6.

Claims 5, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando (US Pre-Grant Publication 20020101933 A1), in view of Yu et al. (“Yu”, US Pre-Grant Publication 20170053663 A1), in view of Cortez et al. (“Cortez”, US Pre-Grant Publication20110131041 A1).

Regarding claim 5, the claimed invention for claim 1 is shown to be met with explanations from Ando and Yu above.
Ando and Yu do not describe the method of claim 1, wherein the plurality of movement trajectories are a same movement trajectory repeated a plurality of times.
the method of claim 1, wherein the plurality of movement trajectories are a same movement trajectory repeated a plurality of times.  (The published specification [0038] describes a repeated same movement trajectory as a blink pattern repeated multiple times.)  (Cortez [0094] describes artificial generation of eye movements that includes a repeated blink procedure.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Ando’s image-data sending/receiving processing according to the traffic on a communication network, Yu’s system for transferring facial expressions from a subject to a computer-generated character with Cortez’s synthesis of motion for animation of virtual heads/characters because with Cortez’s system, the procedure of providing face animations is repeated for multiple face components [0094]-[0095].

Regarding claim 14, in light of the rejection in claim 5, the apparatus in claim 14 is similar and performed by the method in claim 5. Therefore, claim 14 is rejected for the same reason as claim 5.

Claims 7, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando (US Pre-Grant Publication 20020101933 A1), in view of Yu et al. (“Yu”, US Pre-Grant Publication 20170053663 A1), in view of Matthews et al. (“Matthews”, US Pre-Grant Publication 20140035929 A1), in view of Mallet et al. (“Mallet”, US Patent 9747716 B1).

Regarding claim 7, the claimed invention for claim 1 is shown to be met with explanations from Ando and Yu above.
Ando and Yu as modified by Matthews further teach wherein a movement trajectory is recorded for each of the portion of the plurality of first face portions, and a correspondence between each of the portion of the plurality of first face portions and its corresponding movement trajectory is recorded (Matthews (Fig. 8 [0062]) uses a frame sequence (802) from an actor to produce a plurality of mask sets (806), (808), (810) that define a transition of a face expression for different face features.  Each element of the mask (eight elements for each mask set are illustrated) is interpreted as a movement trajectory.  The mask sets (806), (808), (810) correspond to the actor’s face.), and 
wherein a portion of the plurality of second face portions that correspond to the portion of the plurality of first face portions are adjusted based on the respective movement trajectories and the respective correspondences.  (Matthews (Fig. 8 [0062]) illustrates mask sets (812), (814), (816) for an animated tortoise character.  The tortoise’s mask sets (812), (814), (816) correspond to the actor’s mask sets (806), (808), (810).  Matthews (Fig. 8) illustrates adjusting the tortoise’s face to match the facial expressions of the actor.)

Ando, Yu and Matthews do not describe the first face model is adjusted from the first expression to the second expression by adjusting a portion of the plurality of first face portions.
the first face model (Mallet (Fig. 1 column 6 lines 4 to 22) illustrates constructing a model of an actor’s face (110) to produce an animation.) is adjusted from the first expression to the second expression by adjusting a portion of the plurality of first face portions. (Matthews (Fig. 8 [0062]) illustrates an image frame sequence (802) for the actor which generates sets of masks (806), (808), (810) that are used to create a frame sequence for a tortoise character (804).  It would have been obvious for Matthews to animate Mallet’s (Fig. 1 column 6 lines 4 to 22) model of an actor’s face (110) because Matthews supports the animation of different face models (Matthews Fig. 2 (158).)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Ando’s image-data sending/receiving processing according to the traffic on a communication network, Yu’s system for transferring facial expressions from a subject to a computer-generated character, Matthews’ system for retargeting facial expressions to multiple characters with Mallet’s system for face animation models because with Mallet’s system, accurate eye blinks and lip motions may be delivered by the animation model for providing intended emotions and substantially readable lips (column 6 lines 4 to 22).

Regarding claim 16, in light of the rejection in claim 7, the apparatus in claim 16 is similar and performed by the method in claim 7. Therefore, claim 16 is rejected for the same reason as claim 7.

Claims 8, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando (US Pre-Grant Publication 20020101933 A1), in view of Yu et al. (“Yu”, US Pre-Grant Publication 20170053663 A1), in view of  Matthews et al. (“Matthews”, US Pre-Grant Publication 20140035929 A1), in view of Perez et al. (“Perez”, US Pre-Grant Publication 20100302257 A1).

Regarding claim 8, the claimed invention for claim 1 is shown to be met with explanations from Ando and Yu above.
Ando and Yu as modified by Matthews further teach the method of claim 1, wherein second face portions are each adjusted from a third expression to a fourth expression on the second face model, based on the movement trajectory and the correspondence between the first face portion and the movement trajectory, (Matthews (Fig. 2 [0038]) illustrates retargeted facial expressions for three different avatar faces.  Matthews (Fig. 4 [0038]) illustrates three different emotions that can be applied to an avatar, requiring different facial expressions.  Matthews (Fig. 8 [0062]) uses a frame sequence (802) from an actor to produce sets of masks (806), (808), (810) that define a transition of a face expression.  Each element of the mask (eight elements for each mask set are illustrated) is interpreted as a movement trajectory.  The mask sets (806), (808), (810) correspond to the actor’s face.); and
adjusting, on a third face model which is different than the first and second face models (Matthews (Fig. 2 [0038]) one of the three faces (138) not already in use.)

Ando, Yu, and Matthews do not describe the method further comprises: 
recording another movement trajectory of the second face portion from the third expression to the fourth expression in the second face model, and a correspondence between the second face portion and the another movement trajectory; and 
a third face portion that corresponds to the second face portion, based on the another movement trajectory and the correspondence between the second face portion and the another movement trajectory.
However, these features are well known in the art as taught by Matthews and Perez. For example, Matthews and Perez disclose the method further comprises: 
recording another movement trajectory of the second face portion from the third expression to the fourth expression in the second face model (Interpreted as recording another movement trajectory (frame sequence) from a second face model, the second face model produced from a previously generated face model.)  (Perez [0073] creates an avatar using a motion capture file of a user.  Perez [0074] may also receive a pre-recorded motion for a virtual character.  The pre-recorded motion may be an artist developed animation or a motion capture file developed by an application developer.  Thus, Perez records a movement trajectory from motion other than provided by the user’s motion capture file.), and a correspondence between the second face portion and the another movement trajectory (Matthews (Fig. 8 [0062]) uses a frame sequence (802) from an actor to produce sets of masks (806), (808), (810) that define a transition of a face expression.  Each element of the mask (eight elements for each mask set are illustrated) is interpreted as a movement trajectory.  The mask sets (806), (808), (810) correspond to the actor’s face.  Using Perez to provide pre-recorded motion ; and 
a third face portion that corresponds to the second face portion, based on the another movement trajectory and the correspondence between the second face portion and the another movement trajectory.  (Perez [0073]-[0074] records a movement trajectory from motion other than provided by the user’s motion capture file.  Matthews (Fig. 8 [0062]) illustrates mask sets (812), (814), (816) for an animated tortoise character.  The tortoise’s mask sets (812), (814), (816) correspond to the actor’s mask sets (806), (808), (810).  Matthews (Fig. 8) illustrates adjusting the tortoise’s face to match the facial expressions of the actor.  It would have been obvious for Matthews, in light of Perez, to use a movement trajectory other than directly provided by the user because Perez [0074] may generate a pre-recorded motion using a motion capture file developed by an application developer.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Ando’s image-data sending/receiving processing according to the traffic on a communication network, Yu’s system for transferring facial expressions from a subject to a computer-generated character, Matthews’ system for retargeting facial expressions to multiple characters with Perez’s system for applying animations or motions to a character because Matthews produces a movement trajectory from a live actor.  Perez produces a movement trajectory from an avatar.  It would have been obvious for Matthews to use a 

Regarding claim 17, in light of the rejection in claim 8, the apparatus in claim 17 is similar and performed by the method in claim 8. Therefore, claim 17 is rejected for the same reason as claim 8.

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando (US Pre-Grant Publication 20020101933 A1), in view of Yu et al. (“Yu”, US Pre-Grant Publication 20170053663 A1), in view of Mallet et al. (“Mallet”, US Patent 9747716 B1).

Regarding claim 20, the claimed invention for claim 19 is shown to be met with explanations from Ando and Yu above.
Ando and Yu as modified by Mallet further teach the non-transitory computer readable storage medium of claim 19, wherein the second face portions are directly animated according to the movement trajectories without determining a to and from expression of the second face model.  (Mallet aligns points of the creature’s mouth with points of the actor’s mouth during dialog, thus not determining a to and from expression of the creature during dialog.  Mallet (Fig. 6(a),(b) column 10 lines 13-29) illustrates a series of points on the outside of the actor’s mouth (Fig. 6(a)) and at corresponding positions of the creature’s mouth (Fig. 6(b)).  The points represent 

Response to Arguments
The Applicants’ arguments (pages 10-13 filed 12/21/2020) regarding the 35 USC 103 rejections of claim 1 have been fully considered.
The Applicants argue (page 11) that Ando and Elkelis do not disclose applying a movement trajectory to a second face, the second face different from the first face.
The Examiner finds this argument moot because of disclosures in the new reference Yu.  Yu uses adjustable controls to define features of an actor’s facial model in an animation model.  Once the animation model is created, the animation model of the actor’s facial model may be transferred to a computer-generated character, the actor’s facial model (Fig. 1 (110)) and the computer-generated character (Fig. 1 (112)) being different faces.

The Applicants argue (pages 11-12) that Yu (as provided by the AFCP interview filed 11/30/2020) does not record GUI inputs as movement trajectories.
The Examiner finds this argument moot because Ando is used to record movement trajectories.  

Ando records the difference between motion vectors as applied to vertices in the model (control points) to create an animation model and transmits the animation information to another character image;
Yu transmits the animation model to a character model that is different than the actor’s model.

The Applicants argue (page 12) that the Instant Application and Yu appear to be similar, however the Instant Application records movements on representation A and replays them on representation B; whereas 
Yu maps human C to representation A, then uses that mapping to map human C to representation A.
The Examiner respectfully disagrees.  In light of the above argument, the Instant Application Specification, and Yu:
The Instant Application creates base models for representations A&B, uses GUI adjustments to modify representation A, record the movements of representation A, then replays the recorded movements on representation B.
Yu creates base models for representations A&B, records movements of a human C and applies the human’s movements to representation A, adjusts the recorded movements applied to representation A with GUI controls, then replays the recorded movements adjusted in the GUI on representation B.


Thus, the 35 USC 103 rejections of claims 1-3, 5-8, 10-12, 14-17, 19-23 have been maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Z ELBINGER whose telephone number is (571)272-5131.  The examiner can normally be reached on 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/STEVEN Z ELBINGER/Examiner, Art Unit 2613